Citation Nr: 0114392	
Decision Date: 05/23/01    Archive Date: 05/30/01

DOCKET NO.  00-05 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than April 23, 1998, 
for the grant of service connection for degenerative joint 
disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from October 1951 to March 
1955.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 1999 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO granted service connection for 
degenerative joint disease of the lumbar spine, effective 
April 23, 1998.

In March 2001, the veteran testified at a personal hearing 
before the undersigned Board Member; a transcript of which 
has been associated with the claims file.


FINDINGS OF FACT

1.  The veteran's representative submitted a statement on May 
30, 1997, wherein it was noted that the veteran was seeking 
service connection.

2.  The record does not reflect the RO forwarded the veteran 
an application for service connection following receipt of 
the informal claim.


CONCLUSION OF LAW

An earlier effective date of May 30, 1997, for the grant of 
service connection for degenerative joint disease of the 
lumbar spine is warranted.  38 U.S.C.A. § 5110 (West 1991); 
38 C.F.R. §§ 3.155; 3.400 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

On May 30, 1997, the veteran's representative submitted a 
letter stating the following, in part:

The [veteran] has contacted this office 
and requested that we review his/her 
claims file for the purpose of 
establishing entitlement to service[-
]connected disability benefits and/or an 
increase in service[-]connected 
disability benefits currently being 
received.  We request that this 
communication be considered an informal 
claim in accordance with the provisions 
of 38 C.F.R. § 3.155.

In February 26, 1998, the veteran submitted a VA Form 21-
4138, Statement in Support of Claim, stating he wished to 
reopen his claim for service-connected disability.  He stated 
he needed medical treatment and had been referred by the Air 
Force to the VA.  The veteran concluded his request with, 
"Please review my file and advise what benefits may be due 
at this time."

In a March 19, 1998, letter to the veteran, the RO stated the 
letter was being sent in response to his recent claim for an 
increase in the evaluation of his service-connected 
disability.  The RO informed the veteran that if he felt his 
service-connected disability had increased in severity beyond 
the evaluation currently assigned, that he should submit 
evidence to support his claim.  The RO also offered to obtain 
any private medical records which the veteran identified and 
for which he gave authorization to obtain.

On April 10, 1998, the veteran submitted a VA Form 21-4142, 
Authorization and Consent to Release Information to VA, 
wherein he identified treatment from a private physician in 
1977 for back pain and stated that this physician had 
prescribed a "built-up" shoe to help with back pain.  The 
RO attempted to obtain those records, but the physician 
responded that the 1977 records were no longer available.

On April 23, 1998, the veteran submitted a statement 
requesting service connection for his back pain as secondary 
to his service-connected residuals of a fracture to the right 
tibia and fibula.

In a May 1999 rating decision, the RO granted service 
connection for degenerative joint disease of the lumbar spine 
and assigned a 40 percent evaluation, effective September 4, 
1998.  In a subsequent May 1999 rating decision, the RO 
determined that the prior rating decision contained clear and 
unmistakable error as to the effective date assigned and 
assigned an effective date of April 23, 1998, for the grant 
of service connection for degenerative joint disease of the 
lumbar spine.

The veteran claims that service connection for degenerative 
joint disease of the lumbar spine is warranted as of May 30, 
1997, when his representative submitted a request for service 
connection.

At the March 2001 hearing before the undersigned Board 
Member, the veteran's representative asserted that an 
informal claim had been initiated via the May 30, 1997, 
letter.  The veteran stated that the purpose of that letter 
was based upon his being referred to VA for back treatment.  
He stated he did not know that his representative had not 
stated specifically that the veteran was seeking service 
connection for his back and had he known, he would have 
clarified his wishes sooner.  The veteran essentially argued 
that service connection should be warranted as of May 30, 
1997.

II.  Duty to Assist

The Board notes that the recently enacted legislation has 
eliminated the well-grounded claim requirement, has expanded 
the VA's duty to notify the veteran and the representative, 
and has enhanced its duty to assist a veteran in developing 
the facts pertinent to the claim.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000) (hereinafter, "VCAA").  Since these 
legislative changes serve to eliminate the "gatekeeping" 
function in the VA claims process imposed by the standard for 
a well-grounded claim, see, e.g., Hensley v. West, 212 F.3d 
1255, 1260 (Fed. Cir. 2000), the Board is of the opinion that 
the new legislative changes are more favorable to the 
veteran.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  Thus, given that the changes articulated in the new 
legislation are less stringent than the function served by 
requiring a claimant to establish a well-grounded claim, the 
Board determines that no prejudice will result to the veteran 
by the Board's consideration of this matter.  See Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993).

The Board finds that VA has met its duty to notify and assist 
in the veteran's case.  In an August 1999 rating decision and 
a January 2000 statement of the case, the RO informed the 
veteran of the reasons and bases that an effective date 
earlier than April 23, 1998, was not warranted for the grant 
of service connection.  In the January 2000 statement of the 
case, the RO also included the pertinent regulations that 
applied to the veteran's claim for an earlier effective date.  
Correspondence copies of these determinations were mailed to 
the veteran's accredited representative, the Disabled 
American Veterans.  These determinations were not returned by 
the United States Postal Service as undeliverable, and thus 
the veteran and his representative are presumed to have 
received these notifications.  See Mindenhall v. Brown, 
7 Vet. App. 271, 274 (1994) (citing Ashley v. Derwinski, 
2 Vet. App. 62, 64-65 (1992) (discussing that the presumption 
of regularity of the administrative process applies to 
notices mailed by the VA)).

Additionally, a review of record discloses that the records 
the veteran identified in VA Forms 21-4142, the RO has 
attempted to obtain them.  Some of the records were obtained, 
and one physician informed the RO that it no longer had the 
records.  The veteran was properly notified of the RO's 
inability to obtain those records.  The veteran has not 
alleged that there are any additional medical records related 
to treatment for his lumbar spine that have not been 
associated with the claims file.  Finally, in accordance with 
its duty to assist, the RO had the veteran undergo a VA 
examination related to his claim.  

Accordingly, the Board finds that all facts have been 
developed to the extent possible.

III.  Criteria and Analysis

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 (West 1991) and 38 C.F.R. § 
3.400 (2000).  Unless specifically provided otherwise, the 
effective date of an award based on a claim for service 
connection "shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of receipt of 
application therefor."  38 U.S.C.A. § 5110(a) (West 1991).  
The implementing regulation clarifies this to mean that the 
effective date of an evaluation and an award of compensation 
will be, "[d]ate of receipt of claim or date entitlement 
arose, whichever is later."  38 C.F.R. § 3.400.

Additionally, under 38 C.F.R. § 3.155(a) (2000), the veteran 
or a representative of the veteran can file an informal claim 
by communicating an intent to apply for one or more VA 
benefits.  The benefit sought must be identified, see Stewart 
v. Brown, 10 Vet. App. 15, 18 (1997), but need not be 
specific, see Servello v. Derwinski, 3 Vet. App. 196, 199 
(1992).  See id.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  Id.  If received 
within one year from the date it was sent to the claimant, it 
will be considered filed as of the date of receipt of the 
informal claim.  Id.

The veteran has alleged that an effective date earlier than 
April 23, 1998, is warranted for the grant of service 
connection for degenerative joint disease of the lumbar 
spine.  Specifically, as stated above, he claims that service 
connection should have been granted as of May 30, 1997, the 
date his representative submitted a letter requesting that 
the letter be an informal claim for benefits, which included 
a request for service connection.  

The Board has carefully reviewed the evidence of record, 
including the veteran's credible testimony at the March 2001 
hearing, and finds that the evidence supports the grant of an 
earlier effective date of May 30, 1997, for the grant of 
service connection for degenerative joint disease of the 
lumbar spine.  The reasons follow.

In the May 30, 1997, letter, the veteran's representative 
stated that it was to be considered an informal claim under 
38 C.F.R. § 3.155.  The veteran's representative stated that 
the veteran was seeking service connection and/or an 
increased evaluation for a service-connected disability.  In 
February 1998, the veteran submitted a statement, saying he 
wished to reopen his claim for service-connected disability 
and asked the RO to review his file and advise him as to what 
benefits he may be entitled.

The applicable regulation states that upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  38 C.F.R. § 3.155(a).  The record demonstrates 
that the RO sent the veteran a letter in March 1998, which 
informed him only of the evidence necessary to establish an 
increased evaluation for his service-connected disability.  
The RO did not include information of the evidence necessary 
to establish service connection for a disability.  The May 
30, 1997, letter from the veteran's representative included a 
request for both service connection and/or an increased 
evaluation.

Regardless, the RO attached VA Forms 21-4142 for the veteran 
to complete to have the RO obtain any private medical records 
the veteran thought were relevant to his claim.  The veteran 
submitted the forms in April 1998, which included 
authorization to obtain private medical records related to 
treatment for his back, a disability for which the veteran 
was not service connected.  The Board finds that 38 C.F.R. 
§ 3.155(a) was not fully satisfied in that the RO did not 
request the veteran to specify if he was seeking service 
connection, to include the evidence necessary to establish a 
claim for service connection.  Therefore, the Board finds 
that the veteran's claim for service connection remained open 
from the submission of the May 30, 1997, letter.  See Norris 
v. West, 12 Vet. App. 413, 422 (1999) (When VA has failed to 
comply during the adjudication process with certain 
procedural requirements mandated by law or regulation, here 
38 C.F.R. § 3.155(a), the claim remains pending in that VA 
adjudication process) citing Fenderson v. West, 12 Vet. 
App. 119, 132 (1999); Holland v. Gober, 10 Vet. App. 433, 436 
(1997) (per curiam order).

Reading the February 1998 statement from the veteran in the 
light most favorable to him, the Board finds that such 
statement was general enough to include both an increased 
evaluation and a claim for service connection.  The veteran 
finally articulated that he was seeking service connection 
for a back disorder in an April 1998 statement.  The Board 
finds that the May 30, 1997, letter from the veteran's 
representative was an informal claim for service connection.  
The RO should have sent the veteran a letter, requesting the 
veteran state specifically what benefits he was seeking.  
Instead, the RO thought the veteran was seeking only an 
increased evaluation, so that was the only issue addressed in 
its April 1998 letter.  While the Board fully understands why 
the RO construed the veteran's February 1998 statement as 
seeking only an increased evaluation, as stated above, it 
finds that the veteran's February 1998 letter was broad 
enough to include a claim for service connection.  This was 
clearly the veteran's intent, as in response to the RO's 
April 1998 letter to him, he submitted a VA Form 21-4142, 
which indicated he had been treated for back problems.  

Therefore, the Board has determined that the informal claim, 
submitted on May 30, 1997, was not adjudicated until May 
1999, at which time, the RO granted service connection for 
degenerative joint disease of the lumbar spine.  Applying 38 
C.F.R. § 3.155(a) to the facts before the Board, the Board 
finds that an effective date of May 30, 1997, is warranted 
for the grant of service connection for degenerative joint 
disease of the lumbar spine.  

The Board has determined that an effective date prior to May 
30, 1997, for the grant of service connection for 
degenerative joint disease of the lumbar spine is not 
possible.  The May 1997 communication was the first 
communication received relating to benefits following the 
issuance of an August 1955 rating decision.  Based on the 
evidence of record, the Board concludes that an effective 
date earlier than May 30, 1997, may not be established.  See 
38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. § 3.400(r) 
(effective date of an evaluation and an award of compensation 
will be, "[d]ate of receipt of claim or date entitlement 
arose, whichever is later").  Accordingly, an effective date 
prior to that date is not legally possible.  See id.  
Regardless, the veteran has stated specifically that the 
effective date he seeks is May 30, 1997, and thus his claim 
has been granted in full.


ORDER

Entitlement to an effective date of May 30, 1997, for the 
grant of service connection for degenerative joint disease of 
the lumbar spine is granted, subject to the controlling 
regulations applicable to the payment of monetary benefits.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

